DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/29/2020 has been entered.

Summary and Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Applicant’s reply filed 10/29/2020.
Claims 1-20 are pending.
Claims 1-4, 6, 8-11, 13, 15-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bathen et al. (US Patent Pub 2019/0026821) of record, in view of McCoy et al. (US Patent Pub 2016/0321434) of record, further in view of Mattingly et al. (US Patent Pub/2018/0144292).
Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bathen et al. (US Patent Pub 2019/0026821) of record, in view of McCoy et al. (US Patent Pub 2016/0321434) of record, and Mattingly et al. (US Patent Pub/2018/0144292), further in view of Padmanabhan (US Patent Pub 2019/0238316) of record.
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bathen et al. (US Patent Pub 2019/0026821) of record, in view of McCoy et al. (US Patent Pub 2016/0321434) of record, 1 of record.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Examiner Remarks
The submitted claim listing does not include claim 20.  There seems to be no indication that claim 20 has been cancelled.  Applicant’s remarks also indicate that claims 1-20 are pending.  For the rejections below, claim 20 will be treated as pending and un-amended from the claim listing submitted 4/29/2020.
Claim amendments are also not fully indicated with proper markings.  For example, in claim 1, second limitation, “the contract object being determined” is not underlined to indicate inserted text.  Similarly, in the following limitation, “the holding right of the” before “digital asset object” is also not underlined and was not previously recited in the claim.  Applicant is CAUTIONED to include proper amendment markings.  Failure to do so may result in non-compliance.

Information Disclosure Statement
The information disclosure statement filed 5/28/2021 has been fully considered, initialed, and signed by the Examiner.  A copy is attached to this Office action.
The information disclosure statement filed 10/29/2020 has been fully considered, initialed, and signed by the Examiner.  A copy is attached to this Office action.
The information disclosure statement filed 9/8/2020 has been fully considered, initialed, and signed by the Examiner.  A copy is attached to this Office action.

Note on Prior Art Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6, 8-11, 13, 15-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bathen et al. (US Patent Pub 2019/0026821) (Bathen) of record, in view of McCoy et al. (US Patent Pub 2016/0321434) (McCoy) of record, further in view of Mattingly et al. (US Patent Pub 2018/0144292) (Mattingly).
In regards to claim 1, Bathen discloses a computer-implemented method for asset management, the computer implemented method comprising:
a.	receiving, from a target user recorded in a distributed database of a blockchain network, a user input comprising a request to convert an asset object of a first asset type to a second asset type (Bathen at para. 0036)2;
b.	in response to receiving the user input, determining a contract object published in the blockchain network and corresponding to the second asset type (Bathen at para. 0029)3;
c.	converting the asset object of the first asset type to the second asset type based on the contract object (Bathen at paras. 0021, 0040)4;
d.	updating a target object by adding the asset object of the second asset type to a balance field of the target object that was generated using the contract object for the asset object of the second asset type.  Bathen at paras. 0027, 0036.5
Bathen does not expressly disclose the contract object predefining a permission to generate the second asset type based on requests for asset objects of the second asset type.  Bathen does disclose the contract object comprises conditions that must be satisfied for a transaction to occur.  Bath at para. 0021.
McCoy discloses a system and method for digital rights transaction management in a blockchain system.  McCoy at abstract.  McCoy discloses smart contracts, which are used to regulate the usage and payment for use of digital content.  McCoy at para. 0017.  Each digital content item has associated contract data, which defines the right type for digital content items (i.e., the contract object predefining a permission to generate the second asset type).  The contract data also includes a node address that will hold the rights for the digital content item (i.e., target object configured to hold the asset object of the second asset type).  McCoy at paras. 0035-36.  McCoy further discloses transferring of rights (i.e., transfer a holding right) of a digital content (i.e., asset object) from a provider to a recipient (i.e., to the target user).  McCoy at para. 0037.
Bathen and McCoy are analogous art because they are both directed to the same field of endeavor of blockchain systems and managing transactions using the blockchain system.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Bathen by adding the features the contract object predefining a permission to generate the second asset type based on requests for digital asset objects of the second asset type, as disclosed by McCoy.
The motivation for doing so would have been to accurately and securely track the provenance of digital content items via recordation of transactions between node addresses representing transferring and receiving entities on public ledgers.  McCoy at para. 0056.
Bathen in view of McCoy does not expressly disclose the request is to convert a holding right of a physical asset object of a first asset type to a holding right of a digital asset object of a second asset type, the holding right of the physical asset object of the first asset type and the holding right of the digital asset object of the second asset type are issued by an entity, the contract object being determined based on a holding right conversion from physical asset objects, and converting the holding right of the physical asset object of the first asset type to the holding right of the physical asset object of the second asset type.  As discussed above, McCoy does disclose a smart contract that defines the holding rights of an asset and the ability to transfer those rights.  McCoy at paras. 0035-37.  What is not particularly disclosed is the conversion of rights of a physical asset to rights of a digital asset.
Mattingly discloses a blockchain system for premises inventory.  Mattingly at abstract.  The system nodes that are used for record keeping in the blockchain.  These records can support digital or physical assets.  Mattingly at para. 0057.  The system permits transfers of rights (i.e., convert a holding right) of a physical asset in the form of a digitized item (i.e., convert holding right of physical asset to holding right of digital asset).  Mattingly at para. 0060.  Physical assets, such as, real property can have ownership rights (i.e., holding rights) transferred digitally (i.e., converting physical to digital).  Mattingly at para. 0068.  Since ownership of real property is issued by some entity, such as a bank or government agency, it is interpreted that the holding rights are “issued by an entity.”  
Bathen, McCoy, and Mattingly are analogous art because they are all directed to the same field of endeavor of blockchain systems and managing transactions using a blockchain.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Bathen in view of McCoy by adding the features of the request is to convert a holding right of a physical asset object of a first asset type to a holding right of a digital asset object of a second asset type, the holding right of the physical asset object of the first asset type and the holding right of the digital asset object of the second asset type are issued by an entity, the contract object being determined based on a holding right conversion from physical asset objects, and converting the holding right of the physical asset object of the first asset type to the holding right of the physical asset object of the second asset type, as disclosed by Mattingly.
The motivation for doing so would have been for ease of transfer and secure transactions without having to go through an intermediary.  Mattingly at para. 0068.

In regards to claim 2, Bathen in view of McCoy discloses the computer implemented method of claim 1, wherein the contract comprises a first execution program used to convert an asset type, a second execution program used to create the digital asset object, and a conversion rule between the first asset type and the second asset type.  Bathen at paras. 0020-22, 0024-25.6
In regards to claim 3, Bathen in view of McCoy discloses the computer implemented method of claim 2, wherein the conversion rule comprises:  the physical asset object of the first asset type is convertible into the digital asset object of the second asset type, if the second asset type has an equivalent value as the physical asset object of the first asset type.  Bathen at para. 0034.7
In regards to claim 4, Bathen in view of McCoy discloses the computer implemented method of claim 1, wherein adding the digital asset object of the second asset type to the target object comprises:
a.	deleting a first address information of the physical asset object of the first asset type from the target object (Bathen at para. 0036)8; and
b.	adding a second address information of the digital asset object of the second asset type to the target object.  Bathen at paras. 0036, 0040)9
In regards to claim 6, Bathen in view of McCoy discloses the computer implemented method of claim 1, wherein the user input comprises a transaction corresponding to the digital asset object in the blockchain network.  Bathen at para. 0036.

In regards to claim 8, Bathen discloses a non-transitory, computer readable medium storing one or more instructions executable by a computer system (Bathen at para. 0057) to perform operations comprising:
a.	receiving, from a target user recorded in a distributed database of a blockchain network, a user input comprising a request to convert an asset object of a first asset type to a second asset type (Bathen at para. 0036)10;
b.	in response to receiving the user input, determining a contract object published in the blockchain network and corresponding to the second asset type (Bathen at para. 0029)11;
c.	converting the asset object of the first asset type to the asset object of the second asset type based on the contract object (Bathen at paras. 0021, 0040)12;
d.	updating a target object by adding the asset object of the second asset type to a balance field of the target object that was generated using the contract object for the asset object of the second asset type.  Bathen at paras. 0027, 0036.13
Bathen does not expressly disclose the contract object predefining a permission to generate the second asset type based on requests for digital asset objects of the second asset type.  Bathen does disclose the contract object comprises conditions that must be satisfied for a transaction to occur.  Bath at para. 0021.
McCoy discloses a system and method for digital rights transaction management in a blockchain system.  McCoy at abstract.  McCoy discloses smart contracts, which are used to regulate the usage and payment for use of digital content.  McCoy at para. 0017.  Each digital content item has associated contract data, which defines the right type for digital content items (i.e., the contract object predefining a permission to generate the second asset type).  The contract data also includes a node address that will hold the rights for the digital content item (i.e., target object configured to hold the asset object of the second asset type).  McCoy at paras. 0035-36.  McCoy further discloses transferring of rights (i.e., transfer a holding right) of a digital content (i.e., asset object) from a provider to a recipient (i.e., to the target user).  McCoy at para. 0037.
Bathen and McCoy are analogous art because they are both directed to the same field of endeavor of blockchain systems and managing transactions using the blockchain system.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Bathen by adding the features the contract object predefining a permission to generate the second asset type based on requests for digital asset objects of the second asset type, as disclosed by McCoy.
The motivation for doing so would have been to accurately and securely track the provenance of digital content items via recordation of transactions between node addresses representing transferring and receiving entities on public ledgers.  McCoy at para. 0056.
Bathen in view of McCoy does not expressly disclose the request is to convert a holding right of a physical asset object of a first asset type to a holding right of a digital asset object of a second asset type, the holding right of the physical asset object of the first asset type and the holding right of the digital asset object of the second asset type are issued by an entity, the contract object being determined based on a holding right conversion from physical asset objects, and converting the holding right of the physical asset object of the first asset type to the holding right of the physical asset object of the second asset type.  As discussed above, McCoy does disclose a smart contract that defines the holding rights of an asset and the ability to transfer those rights.  McCoy at paras. 0035-37.  What is not particularly disclosed is the conversion of rights of a physical asset to rights of a digital asset.
Mattingly discloses a blockchain system for premises inventory.  Mattingly at abstract.  The system nodes that are used for record keeping in the blockchain.  These records can support digital or physical assets.  Mattingly at para. 0057.  The system permits transfers of rights (i.e., convert a holding right) of a physical asset in the form of a digitized item (i.e., convert holding right of physical asset to holding right of digital asset).  Mattingly at para. 0060.  Physical assets, such as, real property can have ownership rights (i.e., holding rights) transferred digitally (i.e., converting physical to digital).  Mattingly at para. 0068.  Since ownership of real property is issued by some entity, such as a bank or government agency, it is interpreted that the holding rights are “issued by an entity.”  
Bathen, McCoy, and Mattingly are analogous art because they are all directed to the same field of endeavor of blockchain systems and managing transactions using a blockchain.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Bathen in view of McCoy by adding the features of the request is to convert a holding right of a physical asset object of a first asset type to a holding right of a digital asset object of a second asset type, the holding right of the physical asset object of the first asset type and the holding right of the digital asset object of the second asset type are issued by an entity, the contract object being determined based on a holding right conversion from physical asset objects, and converting the holding right of the physical asset object of the first asset type to the holding right of the physical asset object of the second asset type, as disclosed by Mattingly.
The motivation for doing so would have been for ease of transfer and secure transactions without having to go through an intermediary.  Mattingly at para. 0068.

Claims 9-11 and 13 are essentially the same as claims 2-4 and 6, respectively, in the form of a non-transitory computer readable medium.  Therefore, they are rejected for the same reasons.  

In regards to claim 15, Bathen discloses a computer implemented system, comprising:
a.	one or more computers (Bathen at para. 0057); and
b.	one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine readable media storing one or more instructions that, when executed by the one or more computers (Bathen at paras. 0057, 0060), perform operations comprising:
i.	receiving, from a target user recorded in a distributed database of a blockchain network, a user input comprising a request to convert an asset object of a first asset type to a second asset type (Bathen at para. 0036)14;
ii.	in response to receiving the user input, determining a contract object published in the blockchain network and corresponding to the second asset type (Bathen at para. 0029)15;
iii.	converting the asset object of the first asset type to the asset object of the second asset type based on the contract object (Bathen at paras. 0021, 0040)16; and
iv.	updating a target object by adding the asset object of the second asset type to a balance field of be the target object that was generated using the contract object for the asset object of the second asset type.  Bathen at paras. 0027, 0036.17
Bathen does not expressly disclose the contract object predefining a permission to generate the second asset type based on requests for digital asset objects of the second asset type.  Bathen does disclose the contract object comprises conditions that must be satisfied for a transaction to occur.  Bath at para. 0021.
McCoy discloses a system and method for digital rights transaction management in a blockchain system.  McCoy at abstract.  McCoy discloses smart contracts, which are used to regulate the usage and payment for use of digital content.  McCoy at para. 0017.  Each digital content item has associated contract data, which defines the right type for digital content items (i.e., the contract object predefining a permission to generate the second asset type).  The contract data also includes a node address that will hold the rights for the digital content item (i.e., target object configured to hold the asset object of the second asset type).  McCoy at paras. 0035-36.  McCoy further discloses transferring of rights (i.e., transfer a holding right) of a digital content (i.e., asset object) from a provider to a recipient (i.e., to the target user).  McCoy at para. 0037.
Bathen and McCoy are analogous art because they are both directed to the same field of endeavor of blockchain systems and managing transactions using the blockchain system.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Bathen by adding the features the contract object predefining a permission to generate the second asset type based on requests for digital asset objects of the second asset type, as disclosed by McCoy.
The motivation for doing so would have been to accurately and securely track the provenance of digital content items via recordation of transactions between node addresses representing transferring and receiving entities on public ledgers.  McCoy at para. 0056.
Bathen in view of McCoy does not expressly disclose the request is to convert a holding right of a physical asset object of a first asset type to a holding right of a digital asset object of a second asset type, the holding right of the physical asset object of the first asset type and the holding right of the digital asset object of the second asset type are issued by an entity, the contract object being determined based on a holding right conversion from physical asset objects, and converting the holding right of the physical asset object of the first asset type to the holding right of the physical asset object of the second asset type.  As discussed above, McCoy does disclose a smart contract that defines the holding rights of an asset and the ability to transfer those rights.  McCoy at paras. 0035-37.  What is not particularly disclosed is the conversion of rights of a physical asset to rights of a digital asset.
Mattingly discloses a blockchain system for premises inventory.  Mattingly at abstract.  The system nodes that are used for record keeping in the blockchain.  These records can support digital or physical assets.  Mattingly at para. 0057.  The system permits transfers of rights (i.e., convert a holding right) of a physical asset in the form of a digitized item (i.e., convert holding right of physical asset to holding right of digital asset).  Mattingly at para. 0060.  Physical assets, such as, real property can have ownership rights (i.e., holding rights) transferred digitally (i.e., converting physical to digital).  Mattingly at para. 0068.  Since ownership of real property is issued by some entity, such as a bank or government agency, it is interpreted that the holding rights are “issued by an entity.”  
Bathen, McCoy, and Mattingly are analogous art because they are all directed to the same field of endeavor of blockchain systems and managing transactions using a blockchain.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Bathen in view of McCoy by adding the features of the request is to convert a holding right of a physical asset object of a first asset type to a holding right of a digital asset object of a second asset type, the holding right of the physical asset object of the first asset type and the holding right of the digital asset object of the second asset type are issued by an entity, the contract object being determined based on a holding right conversion from physical asset objects, and converting the holding right of the physical asset object of the first asset type to the holding right of the physical asset object of the second asset type, as disclosed by Mattingly.
The motivation for doing so would have been for ease of transfer and secure transactions without having to go through an intermediary.  Mattingly at para. 0068.

Claims 16-18 and 20 are essentially the same as claims 2-4 and 6, respectively, in the form of a system.  Therefore, they are rejected for the same reasons.

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bathen et al. (US Patent Pub 2019/0026821) (Bathen) of record, in view of McCoy et al. (US Patent Pub 2016/0321434) (McCoy) of record, and Mattingly et al. (US Patent Pub 2018/0144292) (Mattingly), further in view of Padmanabhan (US Patent Pub 2019/0238316)18 of record.
In regards to claim 5, Bathen in view of McCoy and Mattingly discloses the computer implemented method of claim 1, does not expressly disclose wherein the blockchain network comprises a consortium chain, and the target user in the blockchain network is a consortium member that has asset object generation authority in the consortium chain.
Padmanabhan discloses a distributed ledger technology in a cloud based computing environment.  Padmanabhan at abstract.  The system provides a private blockchain network having a consortium of members.  These members are permitted to add and verify assets and transactions involved in their block chain (i.e., the target user is authorized to generate an asset object on the consortium chain).  Padmanabhan at para. 0109.
Bathen, McCoy, Mattingly, and Padmanabhan are analogous art because they are both directed to the same field of endeavor of blockchain technology.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Bathen in view of McCoy and Mattingly by adding the feature of wherein the blockchain network comprises a consortium chain, and the target user in the blockchain network is a consortium member that has asset object generation authority in the consortium chain, as disclosed by Padmanabhan.
The motivation for doing so would have been to keep their transactions private from public blockchain networks.  Padmanabhan at para. 0067.

Claim 12 is essentially the same as claim 5 in the form of a non-transitory computer readable medium.  Therefore, it is rejected for same reasons.
Claim 19 is essentially the same as claim 5 in the form of a system.  Therefore, it is rejected for the same reasons.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bathen et al. (US Patent Pub 2019/0026821) (Bathen) of record, in view of McCoy et al. (US Patent Pub 2016/0321434) (McCoy) of record, and Mattingly et al. (US Patent Pub 2018/0144292) (Mattingly), further in view of Agrawal et al. (US Patent Pub 2019/0164153)19 (Agrawal) of record.
In regards to claim 7, Bathen in view of McCoy and Mattingly discloses the computer implemented method of claim 1, but does not expressly disclose wherein the target object comprises a nonce field that is configured to prevent replay attacks in the blockchain network.
Agrawal discloses accounts (i.e., target object) that are associated with a nonce, which is incremented with every transaction.  The nonce value prevents replayed transactions (i.e., prevent replay attacks).  Agrawal at para. 0040.
Bathen, McCoy, Mattingly, and Agrawal are analogous art because they are both directed to the same field of endeavor of blockchain technology.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Bathen in view of McCoy and Mattingly by adding the feature of wherein the target object comprises a nonce field that is configured to prevent replay attacks in the blockchain network, as disclosed by Agrawal.
The motivation for doing so would have been to ensure transactions are not replayed.  Agrawal at para. 0040.

Claim 14 is essentially the same as claim 7 in the form of a non-transitory computer readable medium.  Therefore, it is rejected for the same reasons.

Response to Amendment
Rejection of Claims 1-20 under 35 U.S.C 112(b)
Applicant’s amendment to claims 1-20 is acknowledged.  The rejection to claims 1-20 under 35 U.S.C. 112(b) is withdrawn.      

Response to Arguments
Rejection of claims 1-4, 6, 8-11, 13, 15-18, and 20 under 35 U.S.C. 103
Applicant’s arguments in regards to the rejections to claims 1-4, 6, 8-11, 13, 15-18, and 20 under 35 U.S.C. 103, have been fully considered and they are only persuasive in that Bathen in view of McCoy does not expressly disclose “converting a holding right of a physical asset object of a first asset type to a holding right of a digital asset object of a second asset type”, where the holding rights are “issued by an entity” and the “contract object being determined based on a holding right conversion from physical asset objects” as was discussed during the interview conducted 10/26/2020.  
Applicant’s arguments in regards to the remaining limitations fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  Therefore, Examiner re-asserts the cited prior art discloses these remaining limitations as set forth in the rejection above.
After further search and consideration, new grounds of rejection are set forth above as necessitated by Applicant’s amendments.  The new grounds of rejection rely on Mattingly, which discloses a system and method for tracking consumer premises inventory using a blockchain.  Bathen and McCoy are relied upon again for particular limitations as set forth in the rejection above.

Rejection of claims 5, 12, and 19 under 35 U.S.C. 103
Applicant’s arguments in regards to the rejections to claims 5, 12, and 19 under 35 U.S.C. 103 rely on the arguments presented in regards to the base claims, which are addressed above.  Therefore, they are also rejected under the new grounds of rejection set forth above as necessitated by Applicant’s amendments.

Rejection of claims 7 and 14 under 35 U.S.C. 103
Applicant’s arguments in regards to the rejections to claims 7 and 14 under 35 U.S.C. 103 rely on the arguments presented in regards to the base claims, which are addressed above.  Therefore, they are also rejected under the new grounds of rejection set forth above as necessitated by Applicant’s amendments.

Additional Prior Art
Additional relevant prior art are listed on the attached PTO-892 form.  Some examples are:
Tran et al. (US Patent Pub 2017/0232300) discloses a smart device that utilizes blockchain smart contracts to facilitate secure operations.
Gray (US Patent Pub 2017/0353309) discloses a system and method for cryptographic applications in a blockchain system.
Stradling et al. (US Patent Pub 2018/0091316) discloses a system and method for providing a multi-validator oracle in a blockchain system.
Wright et al. (US Patent Pub 2019/0130399) discloses a system and method for secure peer to peer communication on a blockchain.
Lee et al. (US Patent Pub 2019/0180276) discloses a system and method for automated event processing for handling and enriching blockchain data.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LE whose telephone number is (571)272-7970.  The examiner can normally be reached on M-F: 9:30am-6pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL LE/Examiner, Art Unit 2163                                                                                                                                                                                                        
/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 The filing date of the provisional application is relied upon to qualify this reference as prior art.
        2 A first user (i.e., target user) makes an exchange request of loyalty assets of a first type to loyalty assets of a second type (i.e., request to convert an asset object from a first asset type to a second asset type).
        3 The intermediary block chain includes a smart contract (i.e., contract object in the blockchain network) that is able to make the exchange between the two types of loyalty assets, such as customized smart contracts (i.e., corresponding to the second asset type).  
        4 Once all the conditions are met for the exchange, the assets are released and allows the first user to exchange the loyalty asset (i.e., asset object) of the first type to a loyalty asset of a second type.
        5 A user account wallet (i.e., target object) has released loyalty assets (i.e., converted asset object) added to the wallet (i.e., target object). 
        6 Smart contracts comprise code (i.e., programs) to perform the exchange (i.e., convert an asset type), create data (i.e., create an asset object), and also the rules or conditions for performing the exchange (i.e., conversion rule between the first asset type and the second asset type).
        7 The amount of units are equivalent (i.e., has an equivalent value) in order to allow the exchange (i.e., to allow conversion).
        8 This limitation is interpreted as removing the loyalty assets of the first type (i.e., asset object of the first asset type) from the user account wallet (i.e., target object) when performing the exchange.
        9 This limitation is interpreted as adding the exchanged loyalty assets of the second type to the wallet.
        10 A first user (i.e., target user) makes an exchange request of loyalty assets of a first type to loyalty assets of a second type (i.e., request to convert an asset object from a first asset type to a second asset type).
        11 The intermediary block chain includes a smart contract (i.e., contract object in the blockchain network) that is able to make the exchange between the two types of loyalty assets, such as customized smart contracts (i.e., corresponding to the second asset type).  
        12 Once all the conditions are met for the exchange, the assets are released and allows the first user to exchange the loyalty asset (i.e., asset object) of the first type to a loyalty asset of a second type.
        13 A user account wallet (i.e., target object) has released loyalty assets (i.e., converted asset object) added to the wallet (i.e., target object). 
        14 A first user (i.e., target user) makes an exchange request of loyalty assets of a first type to loyalty assets of a second type (i.e., request to convert an asset object from a first asset type to a second asset type).
        15 The intermediary block chain includes a smart contract (i.e., contract object in the blockchain network) that is able to make the exchange between the two types of loyalty assets, such as customized smart contracts (i.e., corresponding to the second asset type).  
        16 Once all the conditions are met for the exchange, the assets are released and allows the first user to exchange the loyalty asset (i.e., asset object) of the first type to a loyalty asset of a second type.
        17 A user account wallet (i.e., target object) has released loyalty assets (i.e., converted asset object) added to the wallet (i.e., target object).  
        18 Provided on the information disclosure statement filed 3/9/2020.
        19 The filing date of the provisional application is relied upon to qualify this reference as prior art.